     Case: 3:17-cv-00060-GFVT-EBA Doc #: 77 Filed: 11/27/19 Page: 1 of 1 - Page ID#: 2499

                                          UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                          CENTRAL DIVISION - FRANKFORT
                                             CIVIL MINUTES – GENERAL

 Case No. 3:17-cv-60-GFVT                          At: Frankfort                    Date: November 27, 2019

 Case Style:    Morgan et al v. Bevin



PRESENT:         HON. GREGORY F. VAN TATENHOVE, UNITED STATES DISTRICT JUDGE


                        Colleen Dawkins                                         Sandy Wilder
                         Deputy Clerk                                          Court Reporter

 Attorneys Present for Plaintiff:                          Attorneys Present for Defendant:
 Corey M. Shapiro                                          S. Chad Meredith
 Heather L. Gatnarek                                       Matthew F. Kuhn
 Michael P. Abate

PROCEEDINGS: TELEPHONIC STATUS CONFERENCE

       This matter was called for a telephonic status conference with the parties present at noted above. The Court
heard discussion of counsel. A separate order shall issue.

       This the 27th day of November, 2019




COPIES TO: COR
Clerk’s Initials: scd
TIC: 0/21
